Case: 20-20023     Document: 00515739014         Page: 1     Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 9, 2021
                                  No. 20-20023
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ignacio Andrade-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:16-CR-578-1


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Ignacio Andrade-Lopez previously appealed the 262-month prison
   sentence he received upon pleading guilty to conspiracy to possess with
   intent to distribute a mixture and substance containing a detectable amount
   of methamphetamine. On appeal, we affirmed Andrade-Lopez’s conviction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20023        Document: 00515739014              Page: 2   Date Filed: 02/09/2021




                                      No. 20-20023


   but, pursuant to the concurrent sentence doctrine, vacated the 262-month
   sentence and remanded with instructions to the district court. See United
   States v. Andrade-Lopez, 772 F. App’x 179, 181 (5th Cir. 2019). Andrade-
   Lopez now appeals from the proceedings on remand, arguing that the district
   court plainly erred in complying with our mandate. The Government seeks
   enforcement of the appeal waiver provision in Andrade-Lopez’s plea
   agreement.
          We review de novo whether the appeal waiver bars Andrade-Lopez’s
   appeal. See United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). The
   record reflects that Andrade-Lopez’s waiver of his appeal rights was knowing
   and voluntary. See United States v. McKinney, 406 F.3d 744, 746 & n.2 (5th
   Cir. 2005). Furthermore, the waiver applies to the circumstances at issue in
   this case, and the sole exceptions to the waiver are inapplicable to the claims
   Andrade-Lopez raises on appeal. See United States v. Bond, 414 F.3d 542,
   544-45 (5th Cir. 2002). Finally, it is of no moment that Andrade-Lopez’s
   appeal was filed after remand. See United States v. Capaldi, 134 F.3d 307, 308
   (5th Cir. 1998).
                                  *        *         *
          Accordingly, Andrade-Lopez’s appeal is DISMISSED.




                                           2